                   Case 19-12269-CSS            Doc 1280         Filed 07/02/20        Page 1 of 21




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                          §
                                                                §        Chapter 11
MTE HOLDINGS LLC, et al.,                                       §
                                                                §        Case No. 19-12269 (CSS)
                             Debtors.1                          §
                                                                §        Jointly Administered
                                                                §
                                                                §
WATERBRIDGE TEXAS MIDSTREAM                                     §
LLC,                                                            §
                                                                §
      Plaintiff,                                                §
                                                                §        Adv. No.
v.                                                              §
                                                                §
MDC ENERGY LLC,                                                 §
MDC TEXAS OPERATOR LLC,                                         §
MDC REEVES ENERGY LLC, and                                      §
NATIXIS, NEW YORK BRANCH,                                       §
                                                                §
      Defendants.                                               §
                                                                §

COMPLAINT AND REQUEST FOR DECLARATORY JUDGMENT TO DETERMINE
VALIDITY, PRIORITY, EXTENT, PERFECTION, AND VALUE OF MINERAL LIENS
                     ON THE DEBTORS’ PROPERTY

           WaterBridge Texas Midstream LLC (“WaterBridge”), by and through its undersigned

counsel, hereby files this Complaint and Request for Declaratory Judgment to Determine Validity,

Priority, Extent, Perfection, and Value of Mineral Liens on the Debtors’ Property (the

“Complaint”) pursuant to Rule 7001 of the Federal Rules of Bankruptcy Procedure and the Order

Establishing Procedures to Determine the Validity, Priority, Extent, Perfection, and Value of Liens

Asserted by Statutory Lien Claimants (the “Lien Procedures Order”) [Docket No. 1150] to


1
    The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
    number, are: MTE Holdings LLC (7894); MTE Partners LLC (1158); Olam Energy Resources I LLC (0770); MDC
    Energy LLC (9140); MDC Texas Operator LLC (1087); Ward I, LLC (6817); and MDC Reeves Energy LLC (3644)
    (collectively, the “Debtors”). The Debtors’ address is 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240.



37166294.1 07/02/2020
                Case 19-12269-CSS         Doc 1280      Filed 07/02/20    Page 2 of 21




determine the validity, priority, extent, perfection, and value of its statutory mineral liens under

applicable state law on certain of the Debtors’ properties, and respectfully shows as follows:

                                               PARTIES

         1.        Plaintiff WaterBridge is a Texas limited liability company with its principal place

of business located in Houston, Texas.

         2.        Defendant MDC Energy LLC d/b/a MDC Texas Energy LLC (“MDC Energy”) is

a limited liability company organized under the laws of the State of Delaware with its principal

place of business in Indianapolis, Indiana.

         3.        Defendant MDC Texas Operator LLC (“MDC Texas Operator”) is a limited

liability company organized under the laws of the State of Delaware with its principal place of

business in Indianapolis, Indiana.

         4.        Defendant MDC Reeves Energy LLC (“MDC Reeves”) a limited liability company

organized under the laws of the State of Delaware with its principal place of business in

Indianapolis, Indiana.

         5.        Natixis, New York Branch (“Natixis”) is an administrative agent on behalf of

certain lenders and other secured parties (collectively, the “Lenders” and, together with Natixis,

the “Prepetition Secured Parties”) in connection with a $60 million credit facility under that certain

Credit Agreement dated as of September 17, 2018, (the “Credit Agreement”) with Defendant MDC

Energy.

                                    JURISDICTION AND VENUE

         6.        Defendants MDC Energy, MDC Texas Operator, and MDC Reeves (collectively,

the “Debtor Defendants”) are debtors in the above-captioned, jointly-administered chapter 11




                                                    2
37166294.1 07/02/2020
                Case 19-12269-CSS         Doc 1280     Filed 07/02/20       Page 3 of 21




cases (the “Chapter 11 Cases”) pending in the United States Bankruptcy Court for the District of

Delaware (the “Court”).

         7.        This Court has jurisdiction over these Chapter 11 Cases and this Complaint

pursuant to 28 U.S.C. Sections 157(a), and 1334(a), and the Amended Standing Order of Reference

from the United States District Court for the District of Delaware dated February 29, 2012.

Jurisdiction to grant declaratory relief exists pursuant to 28 U.S.C. Sections 2201 and 2202, 11

U.S.C. Section 105, and Federal Rules of Bankruptcy Procedure 7001(2) and 7001(9).

         8.        This is a core proceeding under 28 U.S.C. § 157(b)(2).

         9.        Venue is proper under 28 U.S.C. §§ 1408 and 1409.

         10.       Pursuant to Bankruptcy Rule 7008 and Rule 7008-1 of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), WaterBridge consents to the Court’s entry of final judgment or

order with respect to the adversary proceeding if it is determined that the Court, absent consent of

the parties, cannot enter final orders or judgments consistent with Article III of the United States

Constitution.

                                       NATURE OF ACTION

         11.       This action is filed pursuant to Bankruptcy Rules 7001(2) and 7001(9), the

Declaratory Judgment Act (28 U.S.C. § 2201), and the Lien Procedures Order. WaterBridge seeks

a judgment of this Court determining the priority of WaterBridge’s statutory mineral interest liens

and the prepetition and post-petition liens and security interests of the Prepetition Secured Parties.

WaterBridge specifically seeks a determination that (1) WaterBridge holds valid, fully-perfected,

and enforceable statutory mineral liens on certain of the Debtors’ property, and (2) such valid,




                                                   3
37166294.1 07/02/2020
                Case 19-12269-CSS         Doc 1280      Filed 07/02/20    Page 4 of 21




fully-perfected, and enforceable statutory mineral liens are senior in priority to the prepetition and

post-petition lien claims of the Prepetition Secured Parties.

                                  PROCEDURAL BACKGROUND

         12.       The Debtors commenced the Chapter 11 Cases by filing voluntary petitions for

relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) on November

8, 2019 (the “Petition Date”).

         13.       MDC Reeves owns certain mineral interests in Reeves County, Texas and, upon

information and belief, MDC Texas Operator operates producing gas wells in connection with

those mineral interests. See Schedule of Assets and Liabilities of MDC Reeves Energy LLC [Case

No. 19-12388, Docket No. 6].

         14.       On the Petition Date, the Debtors filed their Motion for Entry of Interim and Final

Orders (I) Authorizing the Use of Cash Collateral; (II) Providing Adequate Protection to the

Secured Lender; (III) Modifying Automatic Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and

507; and (IV) Scheduling Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and Local

Rule 4001-2 (the “Cash Collateral Motion”) [Docket No. 49] seeking, among other things,

authorization to use cash collateral and provide adequate protection and other forms of relief to

certain prepetition secured parties.

         15.       On March 25, 2020, WaterBridge timely filed its proof of claim no. 233 in the

amount of $7,894,812.21, which is fully secured by the Debtor Defendants’ oil and gas leaseholds

and other applicable property.

         16.       On November 8, 2019, the Debtors filed the Cash Collateral Motion [Docket No.

49]. On November 19, 2019, the Court entered its first interim order [Docket No. 112] approving

the Cash Collateral Motion on an interim basis. On December 17, 2019, the Court entered the



                                                    4
37166294.1 07/02/2020
                Case 19-12269-CSS        Doc 1280     Filed 07/02/20      Page 5 of 21




second interim order [Docket No. 297] approving the Cash Collateral Motion on an interim basis.

On January 17, 2020, the Court entered the third interim order [Docket No. 506] approving the

Cash Collateral Motion on an interim basis. On February 4, 2020, the Court entered the fourth

interim order [Docket No. 554] approving the Cash Collateral Motion on an interim basis. On

February 27, 2020, the Court entered the fifth interim order [Docket No. 674] approving the Cash

Collateral Motion on an interim basis. On April 2, 2020, the Court entered the sixth interim order

[Docket No. 874] approving, in part, the Cash Collateral Motion on an interim basis. Finally, on

May 15, 2020, the Court entered the Final Order Under Bankruptcy Code Sections 105(a), 361,

362, 363, 503, and 507, Bankruptcy Rules 4001 and 9014 (I) Authorizing Debtors to Use Cash

Collateral; (II) Granting Adequate Protection to Prepetition Secured Parties; (III) Modifying

Automatic Stay; and (IV) Granting Related Relief (the “Final Cash Collateral Order”) [Docket No.

1092].

         17.       Pursuant to Bankruptcy Code Sections 361(2) and 363(c)(2), the Debtors granted

the Administrative Agent, for the benefit of the Prepetition Secured Parties, adequate protection

liens effective as of the Petition Date on all of the Debtors’ assets as well as adequate protection

liens on specific assets of the Debtors for capital expenditure. See Final Cash Collateral Order ¶¶

4(a), (b). The Final Cash Collateral Order granted the Prepetition Secured Parties “valid, binding,

continuing, enforceable, fully-perfected first priority [and] senior” liens on all of the Debtors’

assets except that such liens are (i) subordinate to the Permitted Prior Liens (as defined in the Final

Cash Collateral Order) and (ii) given the same relative priority with postpetition replacement liens

granted to the Statutory Lienholders (as defined in the Final Cash Collateral Order). See Final

Cash Collateral Order ¶ 4(a). In addition, “[t]he relative priorities of the adequate protection liens

and adequate protection claims shall be the same as the relative priorities of the underlying liens



                                                  5
37166294.1 07/02/2020
                Case 19-12269-CSS         Doc 1280     Filed 07/02/20    Page 6 of 21




as they existed as of the Petition Date or as perfected subsequent to the Petition Date as permitted

by section 546(b) of the Bankruptcy Code.” Id.

         18.       On June 2, 2020, the Court entered the Lien Procedures Order, which sets forth

procedures for determining the priority of statutory lien claims over the Administrative Agent and

procedures for lien validation and support for the purposes of claim objections.

         19.       On June 8, 2020, the Debtors published the Ankura lien data (the “Lien Data”) and

the Lien Data methodology, which used, amongst other things, invoice data in order to determine

when work was performed and which wells or groups of unitized wells were serviced.

         20.       On June 8, 2020, the Administrative Agent filed the Administrative Agent’s

Statement Regarding Lien Perfection and Priority Dates (“Natixis Statement”) [Docket No. 1174].

         21.       On June 26, 2020, WaterBridge filed a proof of claim against MDC Reeves Energy

LLC (the “MDC Reeves Proof of Claim”) [Claim No. 710] secured in the amount of $7,894,812.21

and a proof of claim against MDC Texas Operator LLC (the “MDC Operator Proof of Claim”)

[Claim No. 711] secured in the amount of $7,894,812.21.

                                    FACTUAL BACKGROUND

A.       WaterBridge Provided Services and Materials to the Debtors Starting in April 2018.

         22.       In connection with its mineral extraction operations, MDC Energy entered into a

Water Management Services Agreement (the “WMSA”) with WaterBridge (as successor to

EnWater Operating LLC) effective as of May 18, 2018. Under the WMSA, WaterBridge agreed

to transport, handle, and dispose of produced water (the “Waste Water Services”) from the Debtor

Defendants’ oil and gas wells in Reeves County, Texas. In exchange, MDC Energy agreed to pay

WaterBridge a service fee per barrel of produced water and promptly pay WaterBridge’s invoices

within 30 days of receipt. The WMSA also provided for an annual increase in the service fee



                                                   6
37166294.1 07/02/2020
                Case 19-12269-CSS        Doc 1280     Filed 07/02/20    Page 7 of 21




based upon a rise in the applicable consumer price index as well as applicable interest on any

unpaid, past due amounts. The initial ten (10) year term of the WMSA commenced on May 18,

2018, and the WMSA was subsequently amended on July 10, 2018.

         23.       WaterBridge has continuously provided Waste Water Services to the Debtor

Defendants since as early as March 2018 and continuing through and including the present date

for the Debtor Defendants’ oil and gas operations in Reeves County, Texas. WaterBridge has

provided routine Waste Water Services to the Debtor Defendants to enable the Debtor Defendants

to produce oil, gas, and other minerals and production byproducts within and around the area

covered by their leases. There has been no break in WaterBridge’s provision of Waste Water

Services for any six-month period of time.

B.       WaterBridge Filed Mineral Liens after the Debtor Defendants Defaulted.

         24.       On September 24, 2019, WaterBridge sent a demand letter to MDC Energy

requesting the immediate payment of $5,248,175.42 for the Waste Water Services WaterBridge

provided the Debtor Defendants pursuant to the WMSA. WaterBridge sent a second demand letter

to MDC Energy on October 25, 2019, at which point the amount owed had increased to

$5,835,163.90. Shortly thereafter, WaterBridge informed the Debtor Defendants that if payment

was not received, WaterBridge would exercise its right to file statutory mineral liens against their

leasehold properties and appurtenances in Reeves County pursuant to TEXAS PROPERTY CODE

Sections 56.003, 56.021, and 56.023.

         25.       However, the Debtor Defendants failed to cure their default. Thus, WaterBridge

sent a notice of claim of lien (the “Claim Notice”) to the Debtor Defendants on October 30, 2019.

On November 15, 2019, WaterBridge field its Lien Claimant’s Affidavit Against Oil & Gas




                                                  7
37166294.1 07/02/2020
                 Case 19-12269-CSS           Doc 1280       Filed 07/02/20       Page 8 of 21




Mineral Property (the “Lien Affidavit”) in the Reeves County, Texas Real Property Records.2 In

accordance with Section 56.001 of the TEXAS PROPERTY CODE, Steven R. Jones (“Mr. Jones”),

WaterBridge’s Co-President and Chief Financial Officer, executed the Lien Affidavit, which

secured $5,835,136.90 that MDC Energy owed to WaterBridge for the Waste Water Services

provided to the Debtor Defendants on a continuous basis from the date Waste Water Services

commenced on each of the Debtor Defendants’ leases and associated units as reflected in the lien

claim summary, attached as Exhibit 1 (the “Lien Claim Summary”). The Lien Affidavit also

provided a detailed description of the leases, lands, and units in Reeves County, Texas that are

subject to WaterBridge’s mineral lien. On information and belief, the mineral property owner(s)

of the land and/or oil, gas, and/or other mineral leasehold interests, wells, and/or other property

listed in the Lien Affidavit are MDC Reeves, MDC Energy, and MDC Texas Operator.

           26.     On November 26, 2019, WaterBridge filed its Notice of Perfection of Statutory Lien

Pursuant to 11 U.S.C. § 546(b)(2) in these jointly administered bankruptcy cases (the “Notice of

Perfection”) [See Case No. 19-12269; Docket No. 137]. On December 12, 2019, WaterBridge

filed its Motion to Compel Debtor to (I) Assume or Reject Executory Contract and (II) Direct

Immediate Payment of Administrative Expenses (the “Motion to Compel”) [See Case No. 19-

12269; Docket No. 270]. Although originally set for hearing on January 8, 2020, WaterBridge

and the Debtors have since agreed to continue the Motion to Compel hearing several times, and

the hearing is now set for July 20, 2020.

           27.     On March 19, 2020, WaterBridge served the Debtor Defendants with a

Supplemental Notice of Claim of Lien (the “Supplemental Claim Notice” and together with the




2
    The Lien Affidavit was recorded as Document Number 2019-018516. A copy of the Lien Affidavit, which includes
    proof of notice to the Debtor Defendants, is attached as Exhibit 2.


                                                        8
37166294.1 07/02/2020
                Case 19-12269-CSS          Doc 1280      Filed 07/02/20      Page 9 of 21




Claim Notice, the “Claim Notices”), advising them of the increase in WaterBridge’s lien amount

to $7,894,812.21 for the additional Waste Water Services WaterBridge has continued to provide

to the Debtor Defendants. WaterBridge requested that the Debtor Defendants pay the outstanding

debt owed to WaterBridge within ten (10) days.

          28.      The Debtor Defendants again failed to cure the default.           On April 6, 2020,

WaterBridge recorded its Lien Claimant’s Supplemental Affidavit Against Oil, Gas and Other

Mineral Property (the “Supplemental Lien Affidavit”) in the Reeves County, Texas Real Property

Records.3 In accordance with Section 56.001 of the TEXAS PROPERTY CODE, Mr. Jones executed

the Supplemental Lien Affidavit, which secures the $7,894,812.21 that MDC Energy owes

WaterBridge for the Waste Water Services provided to the Debtor Defendants’ Leases and

associated units on a continuous basis as reflected in the Lien Claim Summary. The Supplemental

Lien Affidavit also provides a detailed description of the leases, lands, and units in Reeves County,

Texas that are subject to WaterBridge’s lien. On April 13, 2020, and pursuant to Bankruptcy Code

Section 546(b)(2), WaterBridge filed its Supplemental Notice of Perfection of Statutory Lien by

WaterBridge Texas Midstream LLC Pursuant to 11 U.S.C. § 546(c)(2) (the “Supplemental Notice

of Perfection” and together with the Notice of Perfection, the “Notices of Perfection”) [See Case

No. 19-2269; Docket No. 908].

          29.      WaterBridge properly perfected its mineral liens by timely filing lien affidavits and,

to the extent required, serving notice thereof on the proper parties. WaterBridge asserts the liens

as a mineral contractor as to MDC Energy’s interests, if any. WaterBridge also asserts the liens as

a mineral contractor as to MDC Reeves and MDC Texas Operator pursuant to the sham contractor




3
    The Supplemental Lien Affidavit was recorded as Document Number 2020004238. A copy of the Supplemental
    Lien Affidavit, which includes proof of notice to the Debtor Defendants, is attached as Exhibit 3.


                                                     9
37166294.1 07/02/2020
                 Case 19-12269-CSS             Doc 1280         Filed 07/02/20        Page 10 of 21




theory in light of their common ownership or control with MDC Energy. Alternatively,

WaterBridge asserts the liens as a mineral subcontractor for which it sent timely notices to MDC

Reeves and MDC Texas Operator.

C.         WaterBridge’s Mineral Liens attach to the Debtor Defendants’ Leases,
           Appurtenances, and all Pooled or Unitized Leases.

           30.      Prior to and since the Petition Date, the Debtor Defendants have incurred not less

than $7,894,812.21 for Waste Water Services provided by WaterBridge on a continuous basis,

with interest.4 Although the Debtor Defendants have made certain postpetition payments for

WaterBridge’s ongoing services, the $7,784,635 remains outstanding. WaterBridge continues to

perform its obligations under the WMSA, transporting, handling, and disposing of the Debtor

Defendants’ produced water, accruing weekly costs in excess of $150,000.

           31.      Under applicable state law,5 WaterBridge has prepetition statutory mineral liens

(the “Mineral Liens”) that it secured on each leasehold and associated unit set forth in the Lien

Claim Summary (the “Leases and Units”). Ex. 1. The Mineral Liens secure the unpaid amounts

for labor and services that WaterBridge continuously rendered to the Debtor Defendants under the

WMSA, plus contractual interest.

           32.      Under Texas law, “[a] mineral contractor or subcontractor has a lien to secure

payment for labor or services related to the mineral activities.” Tex. Prop. Code § 56.002.

WaterBridge’s Mineral Liens attach to and encumber the following property interests attached to

the Leases and Units (collectively, the “Collateral Properties”): (i) material, machinery and

supplies furnished by WaterBridge; (ii) the land, leasehold, oil or gas well, water well, oil or gas



4
    WaterBridge intends and reserves all right to file periodic supplements to the Lien Affidavit to perfect additional
    amounts owed under the WMSA.
5
    See Tex. Prop. Code §§ 56.002, 56.021 and 56.022.


                                                           10
37166294.1 07/02/2020
                 Case 19-12269-CSS            Doc 1280        Filed 07/02/20       Page 11 of 21




pipeline and its right-of-way, and lease for oil and gas purposes for which the services were

provided; (iii) the buildings and appurtenances on the property; (iv) other material, machinery, and

supplies used for mineral activities and owned by the property owner; and (iv) other wells and

pipelines used in operations related to oil, gas and minerals and located on the property. See TEX.

PROP. CODE § 56.003; Abella v. Knight Oil Tools, 945 S.W.2d 847 (Tex. App.—Houston [1st

Dist.] 1997, no writ).6

           33.     In addition, the Mineral Liens encumber the following interests in the Collateral

Properties: (i) the interest of the contracting party and the interest of any mineral property owner

on whose behalf the contracting party contracted, (ii) the interest of identified working interest

owners with a recorded assignment as of the applicable mineral lien inception date; and (iii) the

interest of any working interest owner without a recorded assignment as of the applicable mineral

lien inception date. See Bandera Drilling Co. v. Lavina, 824 S.W.2d 782 (Tex. App.—Eastland

1992, no writ); Trevor Rees-Jones, Tr. for Atkins Petroleum Corp. v. Trevor Rees-Jones, Tr. for

Apache Servs., Inc., 799 S.W.2d 463 (Tex. App.—El Paso 1990, writ denied); McCarty v.

Halliburton Co., 725 S.W.2d 817 (Tex. App. —Eastland 1987, writ ref’d. n.r.e.).

           34.     It is common practice to combine multiple leases to operate as a single “unit” or

through pooling. On information and belief, the Debtor Defendants have multiple unit and/or

pooling agreements associated with the Leases and Units. The lease to which a statutory lien

attaches covers all of the real property described by the lease, including the minerals in the ground

and, when a lease covers a tract made part of a unit or pooled area, the lien that is attached to that

lease likewise attaches to all other leases that are subject to the common unit agreement or pooling



6
    Texas law applies because the Leases and Units consist of real and personal property of the Debtor Defendants
    located in Texas. See, e.g., Baker Hughes Oilfield Operations, Inc. v. Union Bank of Cal., NA (In re Cornerstone
    E&P Co., LP), 435 B.R. 390, 399 (Bankr. N.D. Tex. 2010).


                                                         11
37166294.1 07/02/2020
                 Case 19-12269-CSS         Doc 1280       Filed 07/02/20   Page 12 of 21




agreement. This includes the minerals in the ground covered by the other leases in the unit or

pooled acreage. Tex. Prop. Code § 56.003; Texcalco, Inc. v. McMillan, 524 S.W.2d 405, 407 (Tex.

Civ. App—Eastland 1975, no writ); Dunigan Tool & Supply Co. v. Burris, 427 S.W.2d 341, 344

(Tex. Civ. App.—Eastland 1968, writ ref’d n.r.e.).

           35.      Finally, mineral liens are generally considered as a remedial statute that should be

given a broad construction. Dealers Elec. Supply Co. v. Scoggins Constr. Co.., 292 S.W.3d 650,

658 (Tex. 2008).

D.         Prepetition Secured Parties in 2018.

           36.      In the Natixis Statement and in connection with the Cash Collateral Motion,

Natixis, in its capacity as the Administrative Agent on behalf of the Prepetition Secured Parties,

entered into that certain Credit Agreement dated as of September 17, 2018 (as amended, the

“Credit Agreement”). On or about September 25, 2018, the Administrative Agent caused copies

of the relevant Deeds of Trust and Fixture Filings to be filed in the county records for Reeves

County, Texas.7 Accordingly, the security interests of the Prepetition Secured Parties could not

have been perfected as to such collateral before September 25, 2018.

E.         WaterBridge’s Mineral Liens have Priority over the Prepetition Secured Parties.

           37.      WaterBridge disputes the priority of the Prepetition Secured Parties’ prepetition

and post-petition security interests in the Collateral Properties over WaterBridge’s valid, perfected,

and enforceable statutory mineral liens.

           38.      WaterBridge’s Mineral Liens relate back to the commencement of the furnishing

of the materials, services, and/or labor (the Waste Water Services) on the Leases and Units. See

Tex. Prop. Code §§ 56.004–.005; Youngstown Sheet & Tube Co. v. Lucey Prods. Co., 403 F.2d


7
    Natixis Statement ¶ 2.


                                                     12
37166294.1 07/02/2020
               Case 19-12269-CSS          Doc 1280       Filed 07/02/20      Page 13 of 21




135, 143 (5th Cir. 1968); In re Meg Petroleum Corp., 61 B.R. 14, 20 (Bankr. N.D. Tex. 1986);

Lavina, 824 S.W.2d at 784; Trevor Rees-Jones, 799 S.W.2d at 463.

         39.       The bankruptcy court in Meg Petroleum found that “for purposes of Texas law the

mechanic’s and materialmen’s lien filed by a mineral contractor automatically [sic] relates back to

the date that it first furnishes materials and services to the oil and gas lease so long as the contractor

files a lien affidavit in the proper county clerk’s office within six months of concluding its activities

on the tract.” Meg Petroleum, 61 B.R. at 20. In addition, under Texas law,

         the inception date of a mineral contractor lien relates back to the date work was first
         performed or materials first supplied, but the lien does not affect an encumbrance
         that attached to land or a leasehold before the lien’s inception. Thus, under the ‘first
         in time’ rules under Texas . . . , [a lender] will only take first priority over a valid
         [mineral lienholder] on a particular oil and gas lease where [such lender] perfected
         its lien prior to the date that the [mineral lienholder] first provided labor or materials
         attributable to that lease.

Union Bank of Cal., NA, 435 B.R. at 399.

         40.       WaterBridge began providing Waste Water Services to the Debtor Defendants

pursuant to the WMSA in May 2018, and began providing Waste Water Services to the Leases

and Units subject to WaterBridge’s Mineral Liens as early as June 2018. The specific date

continuous services began on each lease and associated unit is reflected in the Lien Claim

Summary. See Ex. 1.

         41.       Upon information and belief, certain of the leases are unitized or pooled, subject to

unit and/or pooling agreements and operated as either pooling or a unit and, therefore,

WaterBridge’s Mineral Liens extend to and encumber all collateral property covered by each lease

in each such pool or unit. Moreover, the Mineral Liens attached to the pools or units relate back to

the first date WaterBridge began providing Waste Water Services on the pooled and unitized

leases, as reflected in the Lien Claim Summary. See id.



                                                    13
37166294.1 07/02/2020
               Case 19-12269-CSS          Doc 1280       Filed 07/02/20    Page 14 of 21




         42.       WaterBridge has continuously provided such services to the present.             The

Prepetition Secured Parties did not obtain and attempt to perfect their lien until September 25,

2018. Because WaterBridge properly and timely perfected its Mineral Liens, and because

WaterBridge’s Mineral Liens relate back to the dates when WaterBridge began providing Waste

Water Services to each of the Leases and Units on the Lien Claim Summary, WaterBridge’s

Mineral Liens have priority over the Prepetition Secured Parties’ lien for each of the Leases and

Units on the Lien Claim Summary where services began before September 25, 2018.

         43.       Pursuant to and in compliance with Section 546(b)(2) of the Bankruptcy Code,

WaterBridge provided notice to preserve, perfect, maintain, and continue its rights as a perfected

lienholder in certain property interests of the Debtor Defendants under Chapter 56 of the TEXAS

PROPERTY CODE. The Notices of Perfection constituted the legal equivalent of having recorded a

mineral lien in the public records for the county where the Collateral Properties are located and

the equivalent of then having commenced a suit to foreclose the lien in the proper court.

         44.       In addition to filing its Notices of Perfection in the pending bankruptcy proceeding,

WaterBridge has properly noticed the Debtor Defendants with the Claim Notices and filed Lien

Affidavits in Reeves County, Texas asserting its rights under the TEXAS PROPERTY CODE, in each

case within the statutory time limits to create a valid mineral lien.

                                  JUSTICIABLE CONTROVERSY

         45.       The Prepetition Secured Parties assert that they have valid, perfected, enforceable,

first-priority liens and security interests upon all of the Debtor Defendants’ assets, which include




                                                    14
37166294.1 07/02/2020
                 Case 19-12269-CSS               Doc 1280         Filed 07/02/20        Page 15 of 21




the Collateral Properties, dating from their September 2018 Credit Documents and the Final Cash

Collateral Order.8

           46.       WaterBridge disputes that the Prepetition Secured Parties have first priority liens

on the Collateral Properties, including the Debtor Defendants’ interests in oil and gas leases and/or

working interests, because WaterBridge’s Mineral Liens relate back to the commencement of its

continuous Waste Water Services on the Leases and Units identified in the Lien Claim Summary

prior to alleged perfection of the security interests of the Prepetition Secured Creditors, which did

not occur until September 25, 2018.

           47.       Accordingly, WaterBridge seeks a declaration from the Court that WaterBridge’s

Mineral Liens are valid, perfected, enforceable and that WaterBridge’s Senior Mineral Liens (as

defined below) are senior to the prepetition and post-petition lien claims of the Prepetition Secured

Parties. A declaratory judgment which declares the extent, validity, and priority of competing lien

claims on the Debtor Defendants’ property is authorized under Bankruptcy Rule 7001 and will

adjudicate disputed issues involved in this controversy between secured creditors in this

bankruptcy case.

                                               CAUSES OF ACTION

A.         Count 1 - Declaratory Judgment regarding Validity, Perfection, Amount, and Extent.

           48.       WaterBridge incorporates by reference all allegations in the paragraphs above.

           49.       WaterBridge’s claim for relief arises under the Federal Declaratory Judgment Act,

28 U.S.C. Section 2201, Bankruptcy Rules 7001(2) and 7001(9), and the Lien Procedures Order.




8
    See Final Cash Collateral Order ¶ 4, n. 4, which states that “[t]he Prepetition Secured Parties assert that the oil and
    gas production proceeds are the Prepetition Secured Parties’ Cash Collateral, the Statutory Lienholders dispute that
    contention, and all parties’ rights are reserved.”


                                                             15
37166294.1 07/02/2020
               Case 19-12269-CSS         Doc 1280       Filed 07/02/20   Page 16 of 21




         50.       WaterBridge provided the Waste Water Services to the Debtor Defendants as

described herein and in Exhibits 1 and 2 attached hereto. WaterBridge properly and timely

perfected its Mineral Liens against the Leases and Units including the Collateral Properties of the

Debtor Defendants. To the extent required, proper notice of the Mineral Liens was provided to the

Debtor Defendants, as reflected in the attachments to the Lien Affidavits. See Exs. 1 and 2. On

information and belief, the value of the Leases and Units, including the Collateral Properties

securing the Mineral Liens, exceeds the amount of the outstanding indebtedness owing to

WaterBridge.

         51.       The Mineral Liens fully secure the principal amount of the indebtedness owed by

the Debtor Defendants to WaterBridge plus additional interest, attorneys’ fees and other costs as

may be allowed by applicable law. WaterBridge seeks a declaratory judgment establishing the

validity, perfection, amount, and extent of WaterBridge’s Mineral Liens, as described in Exhibits

1-3, and allowed secured claims under FEDERAL RULES OF BANKRUPTCY PROCEDURE 7001(c)(2)

and 3012, Section 506 of the Bankruptcy Code, The Federal Declaratory Judgment Act, 28 U.S.C.

Section 2201, and the Lien Procedures Order.

         52.       WaterBridge further seeks a judgment recognizing and making enforceable the

Mineral Liens against the Collateral Properties described in the Lien Affidavits and this Complaint

and as allowed under Chapter 56 of the TEXAS PROPERTY CODE.

B.       Count 2 - Declaratory Judgment as to Priority.

         53.       WaterBridge incorporates by reference all allegations in the paragraphs above.

         54.       This claim for relief likewise arises under the Federal Declaratory Judgment Act,

28 U.S.C. Section 2201, Bankruptcy Rules 7001(2) and 7001(9), and the Lien Procedures Order.




                                                   16
37166294.1 07/02/2020
               Case 19-12269-CSS             Doc 1280          Filed 07/02/20   Page 17 of 21




         55.       Under Texas law, the following Mineral Liens relate back to inception dates for

Waste Water Services prior to the recording of the competing security interests of the Prepetition

Secured Parties for the Leases and Units, and associated Collateral Property, indicated on the Lien

Claim Summary (and as set forth below), and that such services were provided continuously with

no gap of more than six months:



                                                                   Inception    Lien          Lien Instr. No.
 Units/Leases           Wells / Collateral Silos                   Date         Amount        (Reeves Co.)

                        Affirmed 6 #2H (Supp. Aff. Well No.
                        53); Affirmed 6 #3HM well (Supp. Lien                                 2020004238
                        Aff. Well No. 54); Affirmed 6 #5H well                                (Supp. Aff.)
                        (Supp. Lien Aff. Well No. 55); Affirmed                               2019018516
 Affirmed 6             6 #7H well (Supp. Lien Aff. Well No. 56)     6/1/2018      $45,581    (Lien Aff.)
                                                                                              2020004238
                                                                                              (Supp. Aff.)
                        Count Fleet 11 #2H well (Supp. Lien Aff.                              2019018516
 Count Fleet 11         Well No. 2)                                  6/1/2018     $518,356    (Lien Aff.)
                                                                                              2020004238
                                                                                              (Supp. Aff.)
 Delightful Dasher      Delightful Dasher 11 #1H well (Supp.                                  2019018516
 11                     Lien Aff. Well No. 7)                        6/1/2018         $240    (Lien Aff.)
                        Omaha 11 #1H (Supp. Lien Aff. Well No.                                2020004238
                        4); Omaha 11 #2H (Supp. Lien Aff. Well                                (Supp. Aff.)
                        No. 5); Omaha 11 #3H (Supp. Lien Aff.                                 2019018516
 Omaha 11               Well No. 6)                                  6/1/2018     $447,002    (Lien Aff.)

                        Pickpocket 21 #1H well (Supp. Lien Aff.
                        Well No. 49); Pickpocket 21 #2H well
                        (Supp. Lien Aff. Well No. 50);                                        2020004238
                        Pickpocket 21-3 #3H well (Supp. Lien                                  (Supp. Aff.)
                        Aff. Well No. 51); Pickpocket 21-4 #4H                                2019018516
 Pickpocket 21          well (Supp. Lien Aff. Well No. 52)           6/1/2018      $13,825    (Lien Aff.)

                        Smarty Jones 26 #1H well (Supp. Lien
                        Aff. Well No. 25); Smarty Jones 26 #5H
                        well (Supp. Lien Aff. Well No. 26);                                   2020004238
                        Smarty Jones 26 #6H well (Supp. Lien.                                 (Supp. Aff.)
                        Aff. Well No. 27); Smarty Jones 26 #7H                                2019018516
 Smarty Jones 26        well (Supp. Lien Aff. Well No. 28)           6/1/2018     $373,992    (Lien Aff.)

                        War Admiral 24 #1H well (Supp. Lien
                        Aff. Well No. 18); War Admiral 24 #4H
                        well (Supp. Lien. Aff. Well No. 19); War                              2020004238
                        Admiral 24 #5H (Supp. Lien Aff. Well                                  (Supp. Aff.)
                        No. 20); War Admiral 24 #6H (Supp.                                    2019018516
 War Admiral 24         Lien Aff. Well No. 21)                       6/1/2018    $1,657,583   (Lien Aff.)

                                                         17
37166294.1 07/02/2020
                Case 19-12269-CSS             Doc 1280          Filed 07/02/20   Page 18 of 21




                                                                    Inception    Lien          Lien Instr. No.
 Units/Leases           Wells / Collateral Silos                    Date         Amount        (Reeves Co.)
                                                                                               2020004238
                                                                                               (Supp. Aff.)
                        Seattle Slew 17 #1H well (Supp. Lien                                   2019018516
 Seattle Slew 17        Aff. Well No. 42)                             6/1/2018                 (Lien Aff.)
                                                                                               2020004238
                                                                                               (Supp. Aff.)
                        Assault 6 #1H well (Supp. Lien Aff. Well                               2019018516
 Assault 6              No. 57)                                       7/1/2018                 (Lien Aff.)

                        California Chrome 27 #1HM well (Supp.
                        Lien Aff. Well No. 29); California
                        Chrome 27 #2H well (Supp. Lien Aff.
                        Well No. 30); California Chrome 27 #4H
                        well (Supp. Lien Aff. Well No. 31);
                        California Chrome 27 #5H well (Supp.
                        Lien Aff. Well No. 32); California
                        Chrome 27 #6H well (Supp. Lien Aff.
                        Well No. 33); California Chrome 27                                     2020004238
                        #10H well (Supp. Lien Aff. Well No. 38);                               (Supp. Aff.)
 California             California Chrome 27 #12H well (Supp.                                  2019018516
 Chrome 27              Lien Aff. Well No. 39)                        7/1/2018    $2,021,976   (Lien Aff.)
                                                                                               2020004238
                                                                                               (Supp. Aff.)
                        Citation 14 #1H well (Supp. Lien Aff.                                  2019018516
 Citation 14            Well No. 59)                                  7/1/2018                 (Lien Aff.)
                        Copperhead 23 #1H well (Supp. Lien Aff.
                        Well No. 15); Copperhead 23 #2H well                                   2020004238
                        (Supp. Lien Aff. Well No. 16);                                         (Supp. Aff.)
                        Copperhead 23 #4H well (Supp. Lien Aff.                                2019018516
 Copperhead 23          Well No. 17)                                  7/1/2018     $706,992    (Lien Aff.)
                                                                                               2020004238
                                                                                               (Supp. Aff.)
                        Eastex 6 #1H well (Supp. Lien Aff. Well                                2019018516
 Eastex 6               No. 58)                                       7/1/2018         $235    (Lien Aff.)
                                                                                               2020004238
                                                                                               (Supp. Aff.)
                        Imperial Eagle 24 #1H well (Supp. Lien                                 2019018516
 Imperial Eagle 24      Aff. Well No. 22)                             7/1/2018          $60    (Lien Aff.)
                                                                                               2020004238
                                                                                               (Supp. Aff.)
                        Yucca #6H/Seattle Slew 1H well (Supp.                                  2019018516
 Seattle Slew           Lien Aff. Well No. 43)                        7/1/2018      $15,275    (Lien Aff.)
                                                                                               2020004238
                                                                                               (Supp. Aff.)
                        Secretariat 10 #1HR well (Supp. Lien                                   2019018516
 Secretariat 10         Aff. Well No. 1);                             7/1/2018         $900    (Lien Aff.)
                                                                                               2020004238
                                                                                               (Supp. Aff.)
                        Special Effort 18 #1H well (Supp. Lien                                 2019018516
 Special Effort 18      Aff. Well No. 47)                             7/1/2018       $2,550    (Lien Aff.)


                                                         18
37166294.1 07/02/2020
               Case 19-12269-CSS             Doc 1280        Filed 07/02/20     Page 19 of 21




                                                                   Inception    Lien         Lien Instr. No.
 Units/Leases           Wells / Collateral Silos                   Date         Amount       (Reeves Co.)

                                                                                             2020004238
                                                                                             (Supp. Aff.)
                        Yucca #1 well (Supp. Lien Aff. Well No.                              2019018516
 Yucca                  44)                                          7/1/2018     $326,716   (Lien Aff.)
                                                                                             2020004238
                                                                                             (Supp. Aff.)
                        Big Brown #15 1H well (Supp. Lien Aff.                               2019018516
 Big Brown 15           Well No. 46)                                 9/1/2018                (Lien Aff.)
                                                                                             2020004238
                                                                                             (Supp. Aff.)
                        Gallant Fox 9 #1H well (Supp. Lien Aff.                              2019018516
 Gallant Fox 9          Well No. 60)                                 9/1/2018                (Lien Aff.)
                                                                                             2020004238
                                                                                             (Supp. Aff.)
                        Toyah B #2H well (Supp. Lien Aff. Well                               2019018516
 Toyah B                No. 62)                                      9/1/2018     $343,540   (Lien Aff.)
                        David Trimble 13 #1H SWD (Supp. Lien                                 2020004238
                        Aff. INV03259, 3586, 3637, 3698, 4359,                               (Supp. Aff.)
                        4407, 4453, 4762, 4877, 4926, 5546,                                  2019018516
 David Trimble 13       5597, 5891)                                  9/5/2018       $7,879   (Lien Aff.)
                        Runaway Ghost 23 #1HM well (Supp.                                    2020004238
                        Lien Aff. Well No. 9); Runaway Ghost                                 (Supp. Aff.)
 Runaway Ghost          23-2 #2H well (Supp. Lien. Aff. Well No.                             2019018516
 23                     10)                                         9/15/2018     $619,029   (Lien Aff.)

(the “Senior Mineral Liens”). WaterBridge requests judgment declaring that its Senior Mineral

Liens are senior to the Prepetition Secured Parties’ competing liens and/or mortgages against the

Debtor Defendants’ interests in the Leases and Units and Collateral Properties. WaterBridge also

requests judgment declaring that its Senior Mineral Liens take priority over the Prepetition Secured

Parties’ competing liens as to all property described in TEXAS PROPERTY CODE Section 56.004(b).

C.       Count 3 – Recovery of Attorneys’ Fees and Costs.

         56.       WaterBridge incorporates by reference all allegations in the paragraphs above.

         57.       Pursuant to Section 506(b) of the Bankruptcy Code, 28 U.S.C. Section 2202, and

Chapter 53 and 56 of the TEXAS PROPERTY CODE, WaterBridge seeks recovery of all reasonable



                                                        19
37166294.1 07/02/2020
               Case 19-12269-CSS          Doc 1280       Filed 07/02/20    Page 20 of 21




attorneys’ fees, interest and costs incurred in enforcing its statutory privilege, liens, claims and

underlying obligations related thereto in this proceeding.

                 CONDITIONS PRECEDENT AND RESERVATION OF RIGHTS

         58.       All conditions precedent have been performed or have occurred.

         59.       By filing this suit, WaterBridge does not waive or release any rights, claims, causes

of action, or defenses, or make any election of remedies that it now has or may have, but expressly

preserves all such rights, claims, causes of action, and defenses, whether or not the same have been

asserted or may hereafter be asserted in this or any other proceeding.

         60.       WaterBridge reserves its right to amend this Complaint based on new information

that may be received during discovery or as otherwise allowed by law or this Court.

                                                PRAYER

         WHEREFORE, WaterBridge respectfully requests entry of any order by the Court

declaring that WaterBridge holds valid, perfected, priority Mineral Liens on the Collateral

Properties prior in time and superior in right to the prepetition and post-petition claims and interests

of the Prepetition Secured Parties.




                                                    20
37166294.1 07/02/2020
               Case 19-12269-CSS   Doc 1280     Filed 07/02/20   Page 21 of 21




Dated: July 2, 2020                     SAUL EWING ARNSTEIN & LEHR LLP


                                        /s/ Lucian B. Murley
                                        Lucian B. Murley (DE Bar No. 4892)
                                        1201 North Market Street, Suite 2300
                                        P.O. Box 1266
                                        Wilmington, DE 19899
                                        (302) 421-6898
                                        luke.murley@saul.com

                                        -and-

                                        PORTER HEDGES LLP
                                        John F. Higgins (TX 09597500)
                                        (pro hac granted; Docket No. 154)
                                        1000 Main Street, 36th Floor
                                        Houston, TX 77002
                                        Telephone: (713) 226-6000
                                        Fax: (713) 226-6248
                                        jhiggins@porterhedges.com

                                        Counsel for WaterBridge Texas Midstream, LLC




                                          21
37166294.1 07/02/2020
